Citation Nr: 0414563	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-10 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a request for waiver of recovery of an overpayment 
originally in the amount of $7,382 was timely filed.


REPRESENTATION

Appellant represented by:	Bet Tzedek Legal Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Committee on Waivers and Compromises (COWC) 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The appellant disagreed with 
the COWC decision and this appeal ensued.  

In August 2003, the veteran's representative presented 
argument at a hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  By an August 1998 letter, the VA notified the veteran 
that he was charged with an overpayment of pension benefits, 
and he was then told of his right to request waiver of the 
overpayment within 180 days.

2.  The veteran's request for waiver was not received by the 
VA until February 2002, more than 180 days after notification 
of the overpayment.


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of the overpayment 
of pension benefits was not timely filed.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness by VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates that as a result of error either by VA, or due 
to other circumstances beyond the debtor's control, there was 
a delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson of the COWC shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  

The Board notes that where, as in the present case, VA mails 
a notice, there is a presumption of the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  

Review of the claims folder reflects that, in accordance with 
OF Bulletin 99.GC1.04 (May 14, 1999), the evidence of record 
includes a signed written certification from the Chief, 
Operations Division, of the Debt Management Center (DMC).  
This certification verifies that on August 28, 1998, VA 
dispatched the initial notice of indebtedness and the right 
to request waiver to the debtor.  The debtor was informed of 
an overpayment of VA pension benefits in the original 
principal amount of $7,382.  The information from DMC 
includes a printout of the screen from the Centralized 
Accounts Receivable Online System (CAROLS) that indicates the 
date of dispatch of the DMC's initial notice to the debtor 
and a statement that explains the details of the screen 
printout.  

In February 2002, the DMC received VA Form 70-3288, Request 
For and Consent to Release of Information from Claimant's 
Records, which notes that the veteran wanted to request a 
waiver of the overpayment.  Similarly, a February 2002 letter 
from his representative notes the veteran's desire to request 
a waiver of the overpayment.  

A March 2002 decision of the COWC denied waiver of recovery 
of the $7,382 overpayment of pension benefits on the basis 
that the claim for waiver was not timely filed.  

In sum, the veteran was notified of this debt in August 1998.  
The correspondence received by the DMC in February 2002 is 
the first communication from him that could be construed as a 
request for a waiver of recovery of overpayment.  Such was 
well after the 180-day time limit for requesting waiver, and 
the evidence shows no basis for extending that time limit.  
As the waiver request was not timely filed, the merits of 
waiver of recovery of the $7,382 overpayment of pension 
benefits may not be considered.  

In cases where the law, and not the evidence is dispositive, 
as is the case here, a claim will be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  While the Board is sympathetic with 
the appellant's contentions, the law is clear that a request 
for waiver of recovery of an overpayment must be filed with 
the agency of jurisdiction within the appropriate time frame.  
Because the appellant did not file a timely request for 
waiver, the Board does not have jurisdiction over the merits 
of the issue.  Accordingly, as the appellant's request for a 
waiver of recovery of an overpayment of pension benefits was 
not timely filed, his claim must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is not applicable to 
cases involving waiver of indebtedness.  Barger v. Principi, 
16 Vet. App. 132 (2002).




ORDER

The request for the waiver of recovery of an overpayment 
originally in the amount of $7,382 is denied as not timely 
filed.



___________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



